May 29, 2014




                                       JUDGMENT

                       The Fourteenth Court of Appeals
                 FIREMAN'S FUND INSURANCE COMPANY, Appellant

NO. 14-14-00025-CV                          V.

 TRIYAR COMPANIES, LLC, TRIYAR COMPANIES, INC FKA TRIYAR COMPANIES,
   LLC, SJM REALTY, LTD., AND GPM HOUSTON PROPERTIES, LTD, Appellees
                    ________________________________

      Today the Court heard appellant’s motion to dismiss the appeal from the judgment signed
by the court below on September 13, 2013. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
     We further order that all costs incurred by reason of this appeal be paid by appellant,
Fireman’s Fund Insurance Company.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.